Case 1:19-cv-00839-TWP-DLP Document 1 Filed 02/26/19 Page 1 of 5 PageID #: 1



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA

SENECA SPECIALTY INSURANCE                       )
COMPANY,                                         )
                                                 )
                     Plaintiff,                  )
                                                 )
       vs.                                       )      Case No. 1:19-CV-839
                                                 )
INVESTORS TITLECORP and                          )
FIRST AMERICAN TITLE INSURANCE                   )
COMPANY,                                         )
                                                 )
                     Defendants.                 )

                    COMPLAINT FOR DECLARATORY JUDGMENT

       Seneca Specialty Insurance Company seeks declaratory and other relief against

Defendants, Investors TitleCorp, pursuant to 28 U.S.C. §§ 2201. In support of its

Complaint, Plaintiff states as follows:

                                  NATURE OF THE ACTION

       1.     This Complaint requests the Court to issue a judgment pursuant to 28

U.S.C. §§ 2201 and 1332., declaring that a policy of insurance issued by Seneca

Specialty Insurance Company (“Seneca”) to Investors TitleCorp (“Investors”) does not

require Seneca to defend or indemnify Investors in connection with a lawsuit brought by

First American Title Insurance Company (“First American”). This judgment is requested

to determine an actual controversy between the parties regarding insurance coverage

for Investors in connection with that underlying lawsuit.

                                      THE PARTIES

       2.     Plaintiff Seneca is a Delaware corporation with its principal place of

business in New York, New York. Seneca is a citizen of Delaware and New York.

       3.     Defendant Investors is an Indiana corporation with its principal place of
Case 1:19-cv-00839-TWP-DLP Document 1 Filed 02/26/19 Page 2 of 5 PageID #: 2



business in Indianapolis, Indiana. Investors is a citizen of Indiana.

       4.     Defendant First American is a Nebraska corporation with its principal

place of business in Omaha, Nebraska.

       5.     First American is named in this lawsuit only because it may be a party in

interest to the existence of insurance proceeds to pay a judgment owed by Investors in

connection with an underlying lawsuit. Seneca seeks no relief from First American

other than to bind it to the outcome of this action.

                               JURISDICTION AND VENUE

       6.     This Court has subject matter jurisdiction over this dispute under 28

U.S.C. § 1332 in that it arises between citizens of different states and the amount in

controversy exceeds the sum or value of $75,000.00 exclusive of interest and costs.

       7.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(a), because a

substantial part of the transactions giving rise to the claim occurred in this District.

                              THE UNDERLYING LAWSUIT

       8.     The underlying case involves an indemnification claim against Investors

arising out of its alleged failure to indemnify First American after it failed to identify a

mortgage on a property before issuing a title insurance policy. First American filed a

Third Party Complaint against Investors in an action originally brought by the

purchasers of the property, Thomas Neu and Elizabeth Neu. The underlying lawsuit is

captioned Thomas Neu and Elizabeth Neu v. First American Title Insurance Company

v. Investor’s TitleCorp, case no. 49D02-1010-PL-046549 (“the First American Lawsuit.”)

       9.     The Third Party Complaint filed in the First American Lawsuit on January

14, 2011 contains one count against Investors for contractual indemnity. The Third

Party Complaint was filed contemporaneously with its Answer and Affirmative Defenses


                                              2
Case 1:19-cv-00839-TWP-DLP Document 1 Filed 02/26/19 Page 3 of 5 PageID #: 3



to the Neus’ Complaint. A true and accurate copy of First American’s Third Party

Complaint (the “Complaint”) is attached as Exhibit A.

        10.   In the Complaint, First American alleges that it entered into an Abstractor

Agency Contract (“Agency Contract”) with Investors on September 16, 1997. A copy of

the Agency Contract is attached as Exhibit B.

        11.   First American further alleges that the Agency Contract required Investors

to indemnify First American from all losses, including attorneys’ fees, suffered by First

American to the extent to which such losses are fairly attributable to errors in

abstracting or any failure of Investors to comply with the Agency Contract.

        12.   According to First American, Investors failed to identify a mortgage on a

property, causing it to sustain a loss in the form of investigating the claim and retaining

counsel to defend itself in a lawsuit filed by the Neus.

        13.   In its Complaint, First American seeks indemnification for any losses

suffered by First American as a result of its alleged breach of contract claimed by the

Neus, including damages awarded to the Neus, costs of its Complaint, and attorneys’

fees.

        14.   According to its motion for summary judgment filed on July 12, 2017, First

American seeks $232,268.81 plus costs in damages. The entirety of the amount sought

consists of the attorneys’ fees and costs accrued by First American and its attorneys in

defending various claims involving the Neus’ property.

                                  THE SENECA POLICY

        15.   Seneca issued policy MPL 00 00 079 to Investors as the named insured

with effective dates of September 8, 2004 to September 8, 2005 (“the Policy”). The

Policy was a professional liability policy with limits of $1 million each claim and $1


                                             3
Case 1:19-cv-00839-TWP-DLP Document 1 Filed 02/26/19 Page 4 of 5 PageID #: 4



million in the aggregate. A true and accurate copy of the Policy is attached as Exhibit

C.

                                    POLICY LANGUAGE

          16.   The Policy contains the following insuring agreement:

I.        INSURING AGREEMENTS

          A.    Coverage

                The company will pay on behalf of the insured all sums in excess
                of the deductible that the insured becomes legally obligated to pay
                as damages and claim expenses as a result of a claim first made
                against the insured and reported in writing to the company during
                the policy period by reason of an act or omission, including
                personal injury, in the performance of professional services by
                the insured or by someone for whom the insured is legally
                responsible…


          17.   The Policy also contains the following exclusion:


          This policy does not apply to any claim:

                                     *     *     *
                8.     based on or arising out of liability of others assumed by an
                       insured under any contract or agreement, unless such
                       liability would have attached to the insured even in the
                       absence of such contract or agreement…

                          CONTRACTUAL LIABILITY EXCLUSION

          18.   Seneca has no obligation under the Policy to defend, indemnify or

reimburse Investors in connection with the First American Lawsuit because First

American’s indemnification claim is barred by the contractual liability exclusion in the

Policy.

          WHEREFORE, Plaintiff, Seneca Specialty Insurance Company, requests a

judgment pursuant to 28 U.S.C. §§ 2201 and 1332, against Investors TitleCorp and First

American Title Insurance Company declaring the following and awarding the following

                                               4
Case 1:19-cv-00839-TWP-DLP Document 1 Filed 02/26/19 Page 5 of 5 PageID #: 5



additional relief:

       A.      That Seneca has no obligation under the Policy to defend, indemnify, or

reimburse Investors with respect to the First American Lawsuit;

       B.      That Seneca is entitled to all costs and attorneys’ fees; and

       C.      For such other relief allowed in law and equity that the Court deems

appropriate and just.

                                    SENECA INSURANCE COMPANY


                                    BY:___ s/Dennis M. Dolan __________
                                         One of Its Attorneys

                                           Dennis M. Dolan #34423-45
                                           Dolan@LitchfieldCavo.com
                                           Phillip G. Litchfield #32669-45
                                           LitchfieldP@LitchfieldCavo.com
                                           Litchfield Cavo LLP
                                           Attorneys for Seneca Insurance Company
                                           303 West Madison Street, Suite 300
                                           Chicago, Illinois 60606
                                           (312) 781-6641 (Dolan)
                                           (312) 781-6584 (Litchfield)




                                             5
